DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Furr on September 27, 2021.

Amendments to claims dated June 4, 2020:
33. (Currently Amended) 




























A method comprising: 
providing a master band comprising a banding strip with an attachment means for attachment to a wrist of a user, an alarm, a display, a battery and a communication device configured to communicate via Bluetooth with at least one electronic device the user wishes to track, wherein one of the at least one electronic device the user wishes to track and that communicates with the master band comprises an application with sync, setting, logout and privacy functions;
syncing the master band with one or more of the at least one electronic device the user wishes to track;
setting a user defined distance for the one or more of the at least one electronic device the user wishes to track;
setting, with the privacy function, whether or not the one or more of the at least one electronic device the user wishes to track will lock after exceeding the user defined distance;
setting whether or not the one or more of the at least one electronic device the user wishes to track will turn off after exceeding the user defined distance;
setting the alarm for the one or more of the at least one electronic device the user wishes to track, wherein the alarm for each of the one or more of the at least one electronic device the user wishes to track is unique and comprises any combination of unique audio, visual and vibration patterns;
setting whether or not a message is to be remotely transmitted if the one or more of the at least one electronic device the user wishes to track exceeds the user defined distance;
measuring a distance between the master band and the one or more of the at least one electronic device the user wishes to track;
activating the alarm when the measured distance exceeds the user defined distance;
locking or turning off, when set, the one or more of the at least one electronic device the user wishes to track when the measured distance exceeds the user defined distance; and
locking or turning off the one or more of the at least one electronic device the user wishes to track when the master band is turned off.

37. (Currently Amended) 

A system comprising: 
one of at least one electronic device a user wishes to track with a master band comprising:
an application with sync, setting, logout and privacy functions;
the sync function configured to sync the master band with one or more of the at least one electronic device the user wishes to track;
the setting function configured to set a user defined distance for the one or more of the at least one electronic device the user wishes to track;
the privacy function configured to set whether or not the one or more of the at least one electronic device the user wishes to track will lock after exceeding the user defined distance, wherein, if set, the one or more of the at least one electronic device the user wishes to track locks after exceeding the user defined distance;
the setting function configured to set whether or not the one or more of the at least one electronic device the user wishes to track will turn off after exceeding the user defined distance, wherein, if set, the one or more of the at least one electronic device the user wishes to track turns off after exceeding the user defined distance; 
the setting function configured to set an alarm on the master band for the one or more of the at least one electronic device the user wishes to track, wherein the alarm for each of the one or more of the at least one electronic device the user wishes to track is unique and comprises any combination of unique audio, visual and vibration patterns; and
the application is configured to set whether or not a message is to be remotely transmitted if the one or more of the at least one electronic device the user wishes to track exceeds the user defined distance;
the master band comprising: 
a banding strip with an attachment means for attachment to a wrist of the user;
the alarm;
a display; 
a battery; and 
a communication device configured to communicate with the one or more of the at least one electronic device the user wishes to track via Bluetooth;
wherein the master band measures a distance between the master band and the one or more of the at least one electronic device the user wishes to track; activates the set alarm when the measured distance exceeds the user defined distance; and locks or turns off the one or more of the at least one electronic device the user wishes to track when the master band is turned off.

43. (Currently Amended) The method according to claim 33 comprising: where the is waterproof, rechargeable and adjustable.  

44. (Currently Amended) The system according to claim 37 comprising: where the master band is waterproof, rechargeable and adjustable.

47. (Canceled)


49. (Canceled)

50. (Canceled)

51. (Currently Amended) The method according to claim 33 comprising: where the alarm and the display are located on the front of the master band.  

52. (Currently Amended) The system according to claim 37 comprising: where the alarm and the display are located on the front of the master band.

Allowable Subject Matter
Claims 33, 37, 43, 44, 51 and 52 are allowed.  The following is an examiner’s statement of reasons for allowance:  While Park (U.S. Pub 2015/0082406) teaches locking or turning off one or more of at least one electronic device a user wishes to track or control when a master band is taken off the user’s body (see at least [0030]), Park does not teach this occurring when the master band is turned off.  In addition, modifying Baczuk, Gernandt, Shapiro and Park to achieve the claimed limitations teaches away from Baczuk, because the at least one electronic device the user wishes to track, tracks other electronic devices and would be prevented from doing so if the master band is turned off (see [0023] and [0053]).  For at least these reasons, Baczuk, Gernandt, Shapiro and Park, either alone or in combination, fail to disclose and/or fairly suggest the limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN WILSON/Primary Examiner, Art Unit 2687